Case 1:16-cr-00809-VM Document 522 Filed 04/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 16 CR 809 (VM)
-against-
ORDER
NATHANIEL RODRIGUEZ, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

The sentencing of the above-named defendant is hereby
scheduled for April 20, 2020 at 12:00 p.m. and will take place
via teleconference. The parties are directed to use the dial-in

number 1-888-363-4749 and access code 8392198.

SO ORDERED:

Dated: New York, New York
17 April 2020
_F aS
ao
LIED E_F.
“ £ ~ Victor mret

U.S. Did:

 
